Case 2:14-cr-00138-JDL Document 206 Filed 11/14/18 Page 1 of 2                       PageID #: 998



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

UNITED STATES OF AMERICA                               )
                                                       )
       v.                                              )       No. 2:14-cr-138-JDL
                                                       )
MARQUIS AIKEN                                          )

         GOVERNMENT’S MOTION FOR LEAVE TO DISMISS INDICTMENT

       The United States of America, by and through its attorneys, Halsey B. Frank, United

States Attorney for the District of Maine, and David B. Joyce, Assistant United States Attorney,

respectfully moves under Rule 48(a) of the Federal Rules of Criminal Procedure for leave to

dismiss without prejudice the Indictment in this case. As part of negotiations between the

parties, the defendant entered a guilty plea in state court to a separate drug trafficking offense.

Consequently, the Government now seeks leave to dismiss the above captioned indictment.

       Date: November 14, 2018

                                                       Respectfully submitted,

                                                       Halsey B. Frank
                                                       United States Attorney

                                                       /s/David B. Joyce
                                                       Assistant U.S. Attorney
                                                       United States Attorney’s Office
                                                       100 Middle Street
                                                       Portland, ME 04101
                                                       david.joyce@usdoj.gov




                                                  1
Case 2:14-cr-00138-JDL Document 206 Filed 11/14/18 Page 2 of 2                PageID #: 999



                                CERTIFICATE OF SERVICE

     I hereby certify that on November 14, 2018, I filed the foregoing motion using the
CM/ECF system, which will cause a copy to be sent to all counsel of record.



                                           /s/David B. Joyce
                                           Assistant U.S. Attorney
                                           United States Attorney’s Office
                                           100 Middle Street
                                           Portland, Maine 04101
                                           david.joyce@usdoj.gov




                                              2
